DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ramyar Farid (Reg. No. 46,692) on 05/28/2021.
Claims 1, 17, and 20 of the application has been amended as follows: 
1. (Currently amended) A coil component comprising: 
a body having an internal coil including a first end and a second end and including an upper surface and a lower surface opposing each other in a thickness direction, a first end surface and a second end surface opposing each other in a length direction, and a first side surface and a second side surface opposing each other in a width direction; and 
first and second external electrodes respectively connected to the first and second ends, 
wherein the first external electrode includes a first base portion disposed on and extending along the lower surface and the first end surface, and a first extending portion extending from the first base portion along the first end surface in the thickness direction, 
the second external electrode includes a second base portion disposed on and extending along the lower surface and the second end surface, and a second extending portion extending from the second base portion along the second end surface in the thickness direction, 

a width of the second base portion extends across a full width of the second end surface of the body, and is greater than a width of the second extending portion on the second end surface with respect to the width direction,  
an end surface of the first extending portion is parallel to the first end surface and line-symmetrical with respect to a first central line corresponding to the center of the first end surface, and an end surface of the second extend portion is parallel to the second end surface and line-symmetrical with respect to a second central line corresponding to the center of the second end surface, [[and]]
at least one of the first or second extending portions includes an opening therein which respectively exposes a portion of the first or second end surface from an entire width of the opening, and
at least one of the first or second extending portions comprises two or less extending portions. 
17. (Withdrawn-currently amended) A coil component comprising: 
a body having an internal coil; and 
first and second external electrodes disposed on opposing first and second surfaces of the body and connected to opposing ends of the internal coil, 
wherein at least one of the first or second external electrodes includes: 
a first portion having a first width and disposed on and extending across a full width of the respective first or second surface of the body,  
a second portion having a second width lower than the first width, contacting the first portion, and spaced apart from edges of the respective first or second surface, and
only first and second extending portions which are spaced apart from each other so as to expose therethrough a portion of the first or second surface of the body extending from the first extending portion to the second extending portion. 
20.  (Currently amended) A coil component comprising:
a body having an internal coil; and 
first and second external electrodes disposed on opposing first and second surfaces of the body and connected to opposing ends of the internal coil, 
wherein at least one of the first or second external electrodes includes: 
a first portion having a first width and disposed on and extending across a full width of the respective first or second surface of the body,  
second and third portions each having a second width lower than the first width, and each in contact with the first portion, and
wherein only the second and third portions are spaced apart from each other so as to expose therethrough a portion of the first or second surface of the body extending from the second portion to the third portion. 

Election/Restrictions
Claims 1-5, 7-14, 16, 20-22 are allowable. Claims 6, 15, and 17-19, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among Species I-IV, as set forth in the Office action mailed on 04/15/2020, is hereby withdrawn and claims 6, 15, and 17-19 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, a coil component comprising: an end surface of the first extending portion is parallel to the first end surface and line-symmetrical with respect to a first central line corresponding to the center of the first end surface, and an end surface of the second extend portion is parallel to the second end surface and line-symmetrical with respect to a second central line corresponding to the center of the second end surface, at least one of the first or second extending portions includes an opening therein which respectively exposes a portion of the first or second end surface from an entire width of the opening, and at least one of the first or second extending portions comprises two or less extending portions. 
Claim 17 recites, inter alia, a coil component comprising: at least one of the first or second external electrodes includes: a second portion having a second width lower than the first width, contacting the first portion, and spaced apart from edges of the respective first or second surface, and the second portion includes only first and second extending portions which are spaced apart from each other so as to expose therethrough a portion of the first or second surface of the body extending from the first extending portion to the second extending portion. 
Claim 20 recites, inter alia, a coil component comprising: at least one of the first or second external electrodes includes: a first portion having a first width and disposed on and extending across a full width of the respective first or second surface of the body, second and third portions each having a second width lower than the first width, and each in contact with the first portion, and wherein only the second and third portions are spaced apart from each other 
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837